Citation Nr: 1734331	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-10 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for headaches.

2.  Entitlement to service connection for malignant melanoma.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1962 to May 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In October 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  

In December 1984, the Veteran filed a claim for service connection for a skin disability.  He failed to report for a February 1985 VA examination scheduled in conjunction with that claim.  In March 1985, he was notified that no further action would be taken on the claim unless VA received notification that he was willing to report for an examination, and was advised of his right to appeal that determination.  He now seeks service connection for malignant melanoma.  While the May 2009 rating decision on appeal noted that service connection for a skin disability was previously denied, and addressed the instant claim as one to reopen, the Board finds the claim for service connection for malignant melanoma to be a new claim of service connection for a specific skin disability service connection for which was not adjudicated in March 1985, and will consider the claim de novo.

The issues of service connection for back and right eye disabilities and for headaches on de novo review are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A March 1985 AOJ determination disallowed a claim of service connection for headaches, on the basis that such disability was not shown.
2.  Evidence received since the March 1985 determination tends to show that the Veteran has a headache disorder; relates to an unestablished fact necessary to substantiate the claim of service connection for a headache disorder; and raises a reasonable possibility of substantiating such claim.

3.  A malignant melanoma of the chest was not manifested in service or for many years thereafter, and there is no probative evidence suggesting that such disease may be etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and a claim of service connection for headaches may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Service connection for malignant melanoma of the chest is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a July 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), and VA medical records have been secured.  He was not afforded a VA examination to determine the etiology of the malignant melanoma of the chest.  As there is no evidence that such disease may be related to his service, even the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)), and an examination to secure a medical opinion in this matter is not necessary.  He has not identified any evidence pertinent in these matters that remains outstanding.  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the October 2016 videoconference hearing, the undersigned identified the issue and advised the Veteran of what is necessary to substantiate the claims.  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in August 1962, he complained of a headache.  It was noted that he had an upper respiratory infection.  He again complained of a headache in April 1968; medication was prescribed.  In August 1968, he reported he had a frontal headache; the impression was tension headache.  In September 1968, he reported pain in the right temple area, similar to pain he had three months earlier which was relieved by medication.  The impression was rule out migraine.  In October 1968, a clinical history of frontal headaches was noted on a sinus X-ray.  No pertinent abnormalities were noted on the May 1970 service separation examination.  

The Veteran failed to report for a VA examination in February 1985.  

VA outpatient treatment records show that in March 2008, the Veteran's problem list included malignant melanoma and migraines.  He stated that his headaches started after eye surgery in service; the surgical history provided noted a possible blocked tear duct repair; it was also noted that he reported he had a malignant melanoma in 1984.  

	Claim to reopen

When there is a final denial on a claim of service connection, such claim may not be reopened and allowed on the same factual basis.  38 U.S.C.A. § 7105.  However, if new and material evidence is received with respect to such claim, the claim shall be reopened, and considered de novo.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The requirement that new and material evidence must raise a reasonable possibility of substantiating a claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A March 1985 VA letter informed the Veteran that claimants must undergo an examination when requested and that he had failed to report for a scheduled examination.  The letter stated that no further action would be taken unless he expressed willingness to report for an examination, and that if he did so, one would be scheduled.  He was apprised of his right to appeal.  He did not respond.  Accordingly, the March 1985 decision letter became final.  38 U.S.C.A. § 7105.  New and material evidence to reopen the claim is required before it may be considered de novo.

For evidence received since a prior final decision to be new and material (relate to the unestablished fact necessary to substantiate the claim), it would have to tend to show that the Veteran has a headache disorder that is etiologically related to his service.  

The evidence of record at the time of the March 1985 determination included the Veteran's STRs, to include a report of a separation examination which did not find a headache disability.  Inasmuch as he failed to report for a VA examination scheduled in conjunction with the claim (and necessary to establish that he had the claimed disability), the claim was denied essentially on the basis that a headache disorder was not shown (during the pendency of the claim).  

Evidence received since March 1985 includes VA outpatient treatment records showing that the Veteran was seen for migraine headaches in 2008.  He has testified that medication has been prescribed medication for his headaches.  This evidence directly addresses an unestablished fact necessary to substantiate the claim of service connection for headaches, and (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade), raises a reasonable possibility of substantiating the claim.  Accordingly, the additional evidence is new and material, and the claim of service connection for a headache disorder may be reopened.  De novo consideration of the claim is addressed in the remand below.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).
Certain chronic diseases (among them carcinoma) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for carcinoma).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

During the October 2016 videoconference hearing before the undersigned, the Veteran testified that a physician opined that his malignant melanoma was possibly caused by the flashbacks when he fired his weapon.  He was afforded a 60-day abeyance period to submit a statement from his physician to that effect; no such evidence has been received.  

A malignant melanoma of the chest was not manifested in service, or within a year following the Veteran's separation from service.  The Veteran's STRs, to include report of his May 1970 service separation examination, are silent regarding melanoma.  He has reported that he had surgery for malignant melanoma in 1984; based on such report, a malignant melanoma is first shown to have been found some 14 years following his separation from service.  Therefore, service connection for a malignant melanoma of the chest on the basis that such disease became manifest in service, or on a presumptive basis (as a chronic disease  under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a)) is not warranted.

What remains for consideration is whether the Veteran's malignant melanoma may otherwise be related to his service.  The etiology of such disease is a medical question beyond the realm of common knowledge, and incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson; therefore his own opinion regarding the etiology of his malignant melanoma is not probative evidence.  He has not presented any medical opinion or medical literature even suggesting his malignant melanoma of the chest may be etiologically related to his service.  

In summary, while the record shows that the Veteran has had a malignant melanoma of the chest, it does not show that such disability is (or may be) due to disease or injury in service.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.
ORDER

The appeal to reopen a claim of service connection for headaches is granted.

Service connection for malignant melanoma of the chest is denied.


REMAND

The Board finds that further development of medical evidence is necessary for proper de novo consideration of the reopened claim of service connection for headaches.  The record shows that the Veteran has a headache disorder (which has been treated by VA); that he had headaches in service; and that he reports having headaches ever since service.  He has not been afforded a VA examination to ascertain the nature and etiology of a current headache disorder.  Given his complaints of headaches in service, and notations of a current headache disability, a VA examination to secure a medical opinion in this matter is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding a back disability, the Veteran's STRs show that in March 1963, he sustained an injury to his back in a fall.  Examination then was negative; medication was prescribed.  About two weeks later, he still complained of a backache; neurological examination was negative; his medication was continued.  In April 1970, he fell down stairs.  X-rays of the low back were interpreted as showing there was no fracture.  In May 1970 history elicited at separation from service, he endorsed a history of back trouble.  His spine was normal on the May 1970 service separation examination clinical evaluation.  

VA outpatient treatment records show that in September 2008, the Veteran was seen for a complaint of low back pain.  He stated that his back pain began in 1987 when, while he was a police officer, he was transporting a body, and it fell on him.  The diagnoses were osteoarthritis and intervertebral disc syndrome.

During the October 2016 hearing before the undersigned, the Veteran testified that he had worked as a policeman until 1991 and underwent physical examinations for that job.  Records of such periodic examinations are likely to contain information concerning the status of his back during the intervening period between service and his retirement as a policeman but have not yet been sought.  Development for such records is necessary.  Furthermore, given the notation of a current diagnosis of a back disability, a VA examination to ascertain the etiology of his current back disorder is necessary.

Regarding the claim of service connection for a right eye disability, the Veteran's STRs show that in March 1964, he was referred to ophthalmology with the acute onset of right temple pain with blurred vision in the right eye.  It was noted about 10 days later that his vision had recovered fully and visual fields were normal.  The impression was transient vascular disorder of the right eye.  The examiner, an ophthalmologist, noted that the Veteran had been evaluated by neurology, which found no neurological basis for his symptoms.  

In May 1964, the Veteran was hospitalized to consider surgical correction for alternating exotropia.  He stated that his right eye had turned out since childhood.   The diagnosis was exotropia, and it was noted that he was not a candidate for surgery.  In September 1968, he was seen for complaints of pain in the right temple and behind the right eye.  Examination was within normal limits.  The impressions included retrobulbar neuritis.  In February 1970, a corneal abrasion of the right eye was noted.

At the October 2016 hearing, the Veteran testified that he had right eye surgery in service.  He also stated that he has had surgery for removal of right eye cataracts (suggesting he has received ophthalmological evaluations and treatment, records of which are not associated with his claims file).  The reports of such evaluations and treatment are likely to contain pertinent information, and should be secured.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for headaches, and back and right eye disabilities since his discharge from service.  He should be requested to specifically provide identifying information concerning his cataract surgery and his employment with the police department and authorizations for VA to secure records of the private evaluations or treatment (and the police periodic physical evaluations).  The AOJ should secure for the record all outstanding records of private evaluations and treatment from the providers identified. 

2.  After the development sought above is completed, the AOJ should arrange for an ophthalmologic examination of the Veteran to ascertain the nature and likely etiology of his current right eye disability.  Upon examination of the Veteran and review of his record, the examiner should: 

(a)  Identify each right eye disability found (by diagnosis)

(b)  Opine, regarding each diagnosed right eye disability, whether it is at least as likely as not (a 50% or higher probability) that such disability is etiologically related to the Veteran's service/right eye problems therein.

The examiner must include rationale with all opinions.

3.  After the development sought above is completed, the AOJ should arrange for a VA neurology examination of the Veteran to ascertain the nature and etiology of any current headache disorder he may have.  The examiner should examine the Veteran, review his record, and provide an opinion that:
(a) Identifies the Veteran's current headache disorder (by diagnosis).  If no headache disorder is diagnosed, that finding should be reconciled with the Veteran's reports of having medication prescribed for headaches.

(b) Identifies the likely etiology of the headache disorder diagnosed.  Specifically, it is at least as likely as not (a 50% or higher probability) that the current headache disability is related to the Veteran's headache complaints in service.

(c) If a current diagnosed headache disorder is found to not be related directly to the Veteran's service/complaints of  headaches therein, the examiner should opine further whether such disorder was caused or aggravated by any eye disability found on the ophthalmological examination ordered above to be related to the Veteran's service.

The examiner must include rationale with all opinions.

4.  The AOJ should also arrange for a VA orthopedic examination of the Veteran to ascertain the nature and etiology of his current back disorder.  Upon examination of the Veteran and review of his record, the examiner should 

(a) Identify each low back disability entity found by diagnosis.

(b) Regarding each diagnosed back disability, opine whether it is at least as likely as not (a 50% or higher probability) that such disability is etiologically related to his service/back complaints therein. 

The examiner must include rationale with all opinions.

5.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


